Citation Nr: 1449697	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  05-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for Raynaud's-like syndrome.

2.  Entitlement to a disability rating higher than 10 percent for sickle cell trait. 

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to October 1993. 

This matter initially came to the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO, in pertinent part, continued a noncompensable rating for sickle cell anemia but granted a separate 10 percent rating for what it characterized as "Raynaud's-like syndrome."  An April 2005 rating decision re-characterized the issue, granting an increased rating of 10 percent for "sickle cell trait (formerly sickle cell anemia)."  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.
The Board remanded the issue of increased rating for sickle cell trait for additional development on multiple occasions, most recently in September 2012.  In addition, in a November 2010 remand, the Board referred the claim to the Director of Compensation and Pension Services for consideration of a rating in excess of 10 percent for sickle cell trait.  (The Director of Compensation and Pension  Services provided the required consideration but denied the request in May 2012.)  

Further, in the September 2012 decision the Board denied the Veteran's claim for increase in the rating assigned for Raynaud's-like syndrome.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the September 2012 decision.  The Court granted the joint motion in June 2013 and remanded the claim.  The basis for the joint motion was the Board's failure to fully discuss the "characteristic attacks" described in the Diagnostic Code governing ratings for Raynaud's syndrome.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for increased ratings for his service-connected sickle cell trait and Raynaud's-like syndrome.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes that the record contains statements the Veteran made to his treating VA physicians in November 2012 concerning his application for disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  (Records from the Veteran's January 2004 denial of benefits are of record; however, it appears that the Veteran has again applied for SSA benefits.)  As records associated with the Veteran's most recent SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's claim for SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has sought SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran's service-connected sickle cell trait has been rated by analogy to sickle cell anemia under of 38 C.F.R. § 4.117, Diagnostic Code 7714 (2014).  Under Diagnostic Code 7714, a 10 percent rating is assignable when the condition is asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent rating is assignable following repeated hemolytic sickling crises, with continuing impairment of health.  A 60 percent rating is assignable with painful crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent rating is assignable with repeated painful crises, occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2014).  (This provision also states that cases involving symptomatic sickle cell trait should be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  This was done in May 2012, as noted in the Introduction, above.  At that time, the Director of Compensation and Pension Service denied extraschedular evaluation of the Veteran's sickle cell trait.  Regardless, the Board will continue to evaluate sickle cell trait under Diagnostic Code 7714, as no clear and unmistakable error was found in the initial assignation of that Diagnostic Code to rate the Veteran's disability.)

In addition, the Veteran's Raynaud's-like syndrome has been evaluated as 10 percent disabling by analogy to 38 C.F.R. §§ 4.104, 4.118, Diagnostic Code 7714-7117 (sickle cell anemia-Raynaud's syndrome) (2014).  Under rating criteria pertaining to Raynaud's syndrome, a 10 percent rating is assigned for characteristic attacks occurring 1 to 3 times per week; a 20 percent rating is assigned for characteristic attacks occurring 4 to 6 times a week; a 40 percent rating is assigned for characteristic attacks occurring at least daily; a 60 percent rating is assigned for 2 or more digital ulcers and a history of characteristic attacks; and a maximum 100 percent rating is assigned for 2 or more digital ulcers plus auto-amputation of one or more digits and a history of characteristic attacks.  A Note to Diagnostic Code 7117 defines a "characteristic attack" as consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  This Note also states that the evaluations assigned under Diagnostic Code 7117 are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 (2014).  

The Board notes that on his original application for compensation in November 1998, the Veteran noted a history of cold intolerance, low body temperature, extra cold hands and feet, as well as body shivers and "the chills."  In a May 2001 statement, the Veteran reported that he began to experience problems with cold weather in 1991 and stated that he could not work in cool or cold temperatures without feeling like his hands and feet were going to turn into ice cubes and fall off, even when dressed for cold weather.  The Veteran stated that even in the summer, his fingers and feet often felt numb when it was cool outside.   VA treatment records indicate that the Veteran presented in September 2001 with complaints of cold intolerance and that his hands and feet felt cold, but there was no evidence of edema on physical examination.  He was again seen in August 2004 with complaints of cold intolerance leading to numbness of extremities and feeling "chilled to the core."  Physical examination of the extremities demonstrated normal radial pulses bilaterally, warm/pink hands, and no digital ulcers.  Assessment included "Likely Raynaud's phenomenon."  The Veteran was again seen in June 2005 with complaints of pain in his wrists and hands as well as knees, ankles, low back and shoulders; the assessment was polyarthritis with no evidence of fracture, dislocation, or osteoarthritis or rheumatoid arthritis.  In May 2006, the Veteran presented with complaints of myofascial pain syndrome. It was noted that the Veteran had been seen in rheumatology clinic in September 2005 for polyarthralgia and that work-up for inflammatory arthritis and other connective tissue diseases was negative.  After physical examination, he was diagnosed with fibromyalgia.  In July 2007, the Veteran presented for fibromyalgia follow-up.  At that time, physical examination revealed that the joints in his hands were mildly tender to palpation at the proximal interphalangeal joint and at the wrist and elbows, right more than left. 

In April 2002, the Veteran underwent VA examination, at which time he reported that in cool or cold weather, his fingers became numb with decreased mobility and he developed body chills.  Physical examination demonstrated that his hands and feet had normal skin temperature and normal pulses, with normal nails and no evidence of skin changes.  The Veteran was diagnosed as having cold intolerance of the hands and feet.  He again underwent VA examination in March 2008, at which time he reported that when the temperature fell below 50-60 degrees, his whole body became cold and he got chills, including during the winter months, in the morning, and on entering air-conditioned buildings.  Physical examination of the extremities revealed no swelling of either his hands or feet; both had normal range of motion, and sensation was completely intact.  Examination of the skin revealed no pallor of the nail beds or skin surface, and there were no exceptional physical examination findings.

The Veteran underwent additional VA examination in December 2010.  At that time, he complained of stiff, numb, and painful joints in cold environments as well as occasional hand cramps but denied any discoloration of the fingers or toes.  Physical examination demonstrated swan's-neck deformity of the distal fourth phalanx of both hands.  All joints were otherwise without redness, swelling, and deformity.  Range of motion of all joints was grossly within normal limits, and the fingers and toes were cool and pink.  The examiner acknowledged the previous diagnosis of polyarthralgia with an associated problem of "Raynaud's-like syndrome."  The examiner stated, however, that the diagnosis of "Raynaud's-like syndrome" had no clear meaning.  The examiner explained that the major signs in Raynaud's phenomenon are digital discoloration (white blanching or blue cyanosis) due to arterial vaso-constriction in the presence of cold temperature or emotional stress.  The examiner stated that as the Veteran did not have these findings, it was difficult to ascertain what was meant by "Raynaud's-like syndrome."  The examiner noted that the Veteran clearly had cold intolerance and had reportedly experienced progressive aching of all his joints (polyarthralgia) to the point that he had been unable to work for the past three years.  The examiner noted that the Veteran had had an extensive negative rheumatological work-up and did have mild recurrent hemolytic anemia versus low normal hemoglobin consistent with sickle cell trait.  The examiner opined that if polyarthralgia is what is meant by "Raynaud's-like syndrome" for purposes of service-connected disability evaluation, then the current severity was moderate to severe and had progressively increased in severity to the point of preventing him from working and preventing or limiting many normal activities of living.

The Veteran again underwent VA examination in January 2013.  At that time, the examiner diagnosed anemia and acknowledged that the Veteran had both thalassemia and sickle cell trait which was active, requiring oral iron supplements and folic acid.  He was noted to experience headaches, dyspnea on mild exertion, intermittent shortness of breath and light-headedness, easy fatigability, and weakness due to cold intolerance.  The examiner noted the Veteran's report of worsening cold intolerance, with daily "attacks" lasting one to ten hours and causing him to be unable to hold anything or use fine motor skills.  

The Veteran has also submitted multiple letters from private physicians.  In a May 2002 letter, a private physician stated that the Veteran suffered damage to the circulation in his hands and feet resulting in a Raynaud's-like condition.  In a November 2002 letter, the physician clarified that the Veteran suffered from intolerable frostbite conditions in his hands and feet and that even in the fall and spring, the process of handling tools had sometimes caused severe frostbite-like symptoms. A February 2003 letter from a private rheumatologist indicates that the Veteran was referred to her due to excessive cold intolerance with signs of pain, paresthesia, and discoloration changes referred to as pallor and cyanosis.  The rheumatologist stated that "the phenomenon was induced 2 different ways and we effectively found overall pallor in both hands and distal cyanosis in all fingers accompanied by hypersensitivity upon simple touch."  The physician opined that the Veteran was experiencing "a phenomenon with certain similarity to Raynaud phenomenon, considering the hypersensitivity and cold intolerance." 

A March 2003 letter from a different private physician indicates that on physical examination, the Veteran was pale, most notably so in his limbs, with cold hands and feet.  In a second March 2003 letter, the physician stated that regarding the cold, the Veteran should avoid working in a cold environment.  The physician noted that such measures had not been followed, and the Veteran had worsened resulting in physical deterioration when facing his fear of performing any activity where he could come into contact with cold.  The physician noted that a rheumatologist had diagnosed an exaggerated hypersensitivity to cold and had discarded any collagen disease such as lupus or rheumatoid arthritis.  In April 2004, the physician stated that the Veteran had a second blood disorder, thalassemia.  In a September 2004 letter the physician stated that the Veteran's most important problem continued to be excessive cold intolerance, dizziness on physical activity, and pain in his extremities on physical exploration.  The physician noted that the Veteran was a pale patient, most notably in his extremities, with cold hands and feet.  In later letters dated in July 2008, July 2009, and January 2010, the physician stated that the Veteran experienced "persistent hemolytic anemia."  

Also of record is a January 2004 SSA decision, in which it is noted that the Veteran stated that his sickle cell was diagnosed in 1990-1991.  He reported that since then he had had difficulty getting enough oxygen into his body and had experienced circulatory damage resulting in Raynaud's-like symptoms similar to frostbite, particularly affecting his hands and feet causing them to feel extremely numb and as though surrounded by ice cubes.  The Veteran also stated that when his extremities became cold, he experienced pain and his extremities became red or yellow in color.  The Veteran testified that he experienced these symptoms when exposed to temperatures below 60 degrees or even around strong air conditioning. 

Also of record is an August 2014 letter from a private physician, who reviewed the Veteran's record and opined that all his complained-of symptoms are related to what he termed "sickle cell thalassemia," a disorder resulting from a combination of sickle cell trait and thalassemia.  The physician stated that the Veteran has experienced "well documented chronic anemia and episodes consistent with a sickling crisis," including splenic sequestration and microvascular crisis due to low levels of blood oxygenation.  The physician agreed with the December 2010 examiner who found the label "Raynaud's-like syndrome" to have "no clear meaning," reasoning instead that the Veteran's symptomatology is instead likely all related to his sickle cell thalassemia.  The physician stated that the disorder "places him at increased risk for sickling crises," which lead to dizziness, weakness, and memory problems as well as his well-documented cold intolerance.  In so finding, the physician also acknowledged the Veteran's diagnosis of fibromyalgia but concluded that all of his symptoms-including cold intolerance, joint pain, memory problems, dizziness, abdominal pain, and loss of fine motor skills-are due not to Raynaud's syndrome or to fibromyalgia but to sickle cell thalassemia, which has rendered him unemployable since 2007.  The physician concluded that, if not ratable under criteria governing sickle cell thalassemia, the Veteran's symptoms would "be best encompassed or treated as analogous to a fibromyalgia diagnosis."

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran, through his attorney, stated in a September 2014 letter that he believed the disability characterized by VA as "Raynaud's-like syndrome" is actually fibromyalgia, as first diagnosed in May 2006.  He stated that he wished his symptoms to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5025, governing fibromyalgia.  He also contended that he has been unable to work since 2007  due to "sickling crises" caused by his sickle cell trait.   

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board finds that it remains unclear what proper diagnosis, or diagnoses, accounts for the Veteran's well-documented symptomatology.  Thus, remand is required to provide the Veteran with a thorough evaluation by a VA hematologist.  In particular, the examiner must conduct all necessary testing and must clarify whether the Veteran suffers from sickle cell anemia or sickle cell trait, as well as any other blood disorder including thalassemia.  The examiner must discuss all symptomatology associated with any diagnosed blood disorder, including cold intolerance, joint pain, memory problems, dizziness, abdominal pain, and loss of fine motor skills, and must discuss the current severity of each associated symptom.  All appropriate diagnostic/laboratory testing must be performed.  If the examiner identifies a current disability relating to a blood disorder in addition to sickle cell anemia or sickle cell trait, including thalassemia, then he or she must offer a well-reasoned opinion as to whether it is at least as likely as not related to, had its onset in, or was aggravated by military service.  Further, the examiner must discuss the contentions set out by the private physician in August 2014 and the Veteran in September 2014 concerning the propriety of the diagnosis of fibromyalgia and its association to the Veteran's currently service-connected disorders.

The Board thus finds that in light of the above-noted information, another VA examination is needed to provide current findings with respect to the Veteran's service-connected sickle cell trait and Raynaud's-like syndrome, in particular a discussion of what symptoms are attributable to which disorder and whether the Veteran meets the specific criteria as set forth in both Diagnostic Code 7117, governing Raynaud's syndrome, and Diagnostic Code 7714, governing sickle cell trait.  The examiner must also discuss all symptoms attributable to the Veteran's current sickle cell trait, Raynaud's-like syndrome, thalassemia, or any other associated hematological disorder, as well as whether a diagnosis of fibromyalgia, or an evaluation under the Diagnostic Code governing fibromyalgia, is appropriate in the Veteran's case.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disabilities.  See 38 U.S.C.A. § 5103A.

Regarding the question of entitlement to a TDIU rating, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including in his March 2011 notice of disagreement and at his September 2012 hearing, that he was no longer able to work and had retired early due to his service-connected disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claim.  Rice, supra.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board therefore must remand the case because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the agency of original jurisdiction (AOJ) for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim entitlement to a TDIU rating.

2.  Any medical or other records relied upon by SSA in awarding or denying the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

Hematological examination-The Veteran must be scheduled for a full physical evaluation by a hematologist with sufficient expertise to determine the severity of the Veteran's service-connected disabilities.  The entire claims file must be made available to and reviewed by the physician designated to examine the Veteran.  All appropriate diagnostic/laboratory tests and studies must be accomplished, and all clinical findings must be reported in detail.  

Based on a review of the claims file, private and VA medical records, and the results of the Veteran's physical examination, the hematologist must clarify whether the Veteran suffers from sickle cell anemia or sickle cell trait, as well as any other blood disorder including thalassemia.  For any diagnosed hematological disorder, the examiner must identify and discuss the current severity of each associated symptom-including, but not limited to, cold intolerance, joint pain, memory problems, dizziness, abdominal pain, and loss of fine motor skills.  In particular, if sickle cell trait (or sickle cell anemia) is found to be present, the examiner must list all associated symptoms and their current severity, paying particular attention to the rating criteria set forth in Diagnostic Code 7714.  The examiner must discuss in particular whether the Veteran has experienced "sickling crises" and, if so, the frequency with which they occur and the symptomatology they induce. 

Similarly, if Raynaud's syndrome is found to be present, the examiner must list all associated symptoms and their current severity, paying particular attention to the rating criteria set forth in Diagnostic Code 7117.  The examiner must also discuss in particular whether the Veteran experiences "characteristic attacks" of Raynaud's syndrome, defined as sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  The examiner must discuss the Veteran's contentions concerning "characteristic attacks," as well as the February 2003 rheumatologist's statement that "the phenomenon was induced 2 different ways and we effectively found overall pallor in both hands and distal cyanosis in all fingers accompanied by hypersensitivity upon simple touch."

If a current blood disorder is identified in addition to sickle cell anemia or sickle cell trait, including thalassemia, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not related to, had its onset in, or was aggravated by military service. 

The examiner must also thoroughly discuss the contentions of the private physician in August 2014 concerning the diagnosis of fibromyalgia assigned to the Veteran in May 2006.  In particular, the examiner must discuss whether such a diagnosis is appropriate in light of the private physician's finding that all of the Veteran's complained-of symptoms, including joint pain, are attributable not to fibromyalgia but to sickle cell thalassemia.  If fibromyalgia is found to be present, the examiner must discuss whether it is etiologically linked to the Veteran's sickle cell thalassemia (or any hematological disorder found to be present on examination).  If not found, the examiner must discuss whether the symptoms formerly attributed to fibromyalgia are in fact attributable to his hematological disorder and, if so, must discuss the current severity of each such symptom found to be present.

All findings must be reported in detail.  The VA hematologist must specifically comment on the Veteran's private and VA medical records, the many letters submitted by his private physicians, the August 2014 opinion from the private physician concerning the etiology of the Veteran's symptomatology, and the Veteran's lay assertions.  A complete explanation based on clinical experience, medical expertise, and established medical principles for all opinions expressed must be provided. 

TDIU examination-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



